Appellate Case: 17-4153     Document: 010110638863   Date Filed: 01/31/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                                      PUBLISH                            Tenth Circuit

                       UNITED STATES COURT OF APPEALS                   January 31, 2022
                                                                     Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                      Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                      No. 17-4153

  SITAMIPA TOKI,

        Defendant - Appellant.

  –––––––––––––––––––––––––––––––––––

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                      No. 17-4154

  ERIC KAMAHELE,

        Defendant - Appellant.

  –––––––––––––––––––––––––––––––––––

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                      No. 17-4155

  KEPA MAUMAU,

        Defendant - Appellant.
                       _________________________________
Appellate Case: 17-4153    Document: 010110638863        Date Filed: 01/31/2022    Page: 2



                    Appeal from the United States District Court
                               for the District of Utah
    (D.C. 2:16-CV-00730-TC, 2:08-CR-00758-TC-14, 2:15-CV-00600-TC, 2:08-cr-
               00758-TC-11, 2:15-CV-00506-TC, 2:08-CR-00758-TC-1)
                      _________________________________

 Benjamin C. McMurray, Assistant Federal Public Defender (Kathryn N. Nester and Scott
 Keith Wilson, Federal Public Defenders, with him on the briefs), District of Utah, Salt
 Lake City, Utah, for Defendants - Appellants

 Ryan D. Tenney, Assistant United States Attorney (John W. Huber, United States
 Attorney, Andrea T. Martinez, Acting United States Attorney, and Jennifer P. Williams,
 Assistant United States Attorney, with him on the briefs), Salt Lake City, Utah, for
 Plaintiff - Appellee
                         _________________________________

 Before HOLMES, Circuit Judge, LUCERO, Senior Circuit Judge, and McHUGH,
 Circuit Judge.
                    _________________________________

 LUCERO, Senior Circuit Judge.
                     _________________________________

       This matter is before us on remand from the Supreme Court. As detailed in

 United States v. Toki, 822 F. App’x 848 (10th Cir. 2020), petitioners Sitamipa Toki,

 Eric Kamahele, and Daniel Maumau filed motions under 28 U.S.C. § 2255 to vacate,

 set aside, or correct their sentences stemming from a series of armed robberies. They

 made several arguments in their motions, including that their convictions under 18

 U.S.C. § 924(c) for using or carrying a firearm during a crime of violence were

 invalid because their predicate convictions were not “crime[s] of violence” as defined

 by the statute. The district court denied the § 2255 motions, and we affirmed. The

 Supreme Court has now vacated our judgment and remanded for further

 consideration in light of its intervening decision in Borden v. United States, 141 S.


                                            2
Appellate Case: 17-4153    Document: 010110638863       Date Filed: 01/31/2022     Page: 3



 Ct. 1817 (2021), which held that a crime that can be committed with a mens rea of

 recklessness cannot qualify as a “violent felony” under the Armed Career Criminal

 Act’s (“ACCA”) “elements” or “force” clause, § 924(e)(2)(B)(i). Id. at 1825.

       The parties agree that, after Borden, offenses that can be committed recklessly

 are not “crime[s] of violence” under § 924(c)’s nearly identical elements clause,

 § 924(c)(3)(A). As a result, the petitioners’ predicate assault convictions under the

 Violent Crimes in Aid of Racketeering statute (“VICAR”), 18 U.S.C. § 1959, cannot

 support their separate convictions under § 924(c). We therefore reverse in part the

 district court’s order denying petitioners’ § 2255 motions and remand with

 instructions to vacate their § 924(c) convictions based on violations of VICAR.

                                            I

       Toki, Kamahele, and Maumau were convicted of various crimes in a joint

 trial.1 Each was convicted of one or more counts under VICAR, which makes it a

 federal crime to commit certain state crimes in aid of racketeering. § 1959(a). Those

 VICAR convictions were based on violations of Utah and Arizona statutes

 criminalizing assault with a dangerous weapon. See Utah Code Ann. § 76-5-103(1)

 (2008); Ariz. Rev. Stat. § 13-1204(A) (2008). The government concedes that these

 state crimes can be committed with a mens rea of recklessness. Each VICAR

 conviction formed the basis for a separate § 924(c) conviction for using or carrying a



       1
         Because we previously summarized the events giving rise to this appeal, see
 Toki, 822 F. App’x at 850-52, we recite only those facts relevant to our
 reconsideration of petitioners’ § 924(c) claims.
                                            3
Appellate Case: 17-4153    Document: 010110638863        Date Filed: 01/31/2022       Page: 4



 firearm during a crime of violence. Kamahele and Maumau were also convicted of

 additional § 924(c) counts based on their convictions for Hobbs Act robbery, 18

 U.S.C. § 1951. We affirmed on direct appeal. United States v. Kamahele, 748 F.3d

 984 (10th Cir. 2014).

       In their § 2255 motions, petitioners argued, inter alia, that their § 924(c)

 convictions based on VICAR offenses violated due process. Specifically, they

 contended that the elements-clause definition of “crime of violence” under

 § 924(c)(3)(A) did not encompass crimes that could be committed recklessly, and

 therefore their § 924(c) convictions necessarily relied on that statute’s

 unconstitutional “residual clause,” § 924(c)(3)(B). After the district court denied this

 claim,2 we granted a certificate of appealability (“COA”) on the issue of whether the


       2
          The district court concluded that petitioners’ challenges to their § 924(c)
 convictions were untimely. See Kamahele v. United States, No. 2:15-cv-00506-TC,
 2017 WL 3437671, at *11-14 (D. Utah Aug. 10, 2017). Petitioners initially argued
 that their § 2255 motions, which were filed more than a year after their convictions
 became final, were timely because they were filed within a year of Johnson v. United
 States, 576 U.S. 591 (2015). See § 2255(f)(3) (stating that a § 2255 claim based on a
 right that “has been newly recognized by the Supreme Court and made retroactively
 applicable to cases on collateral review” is timely if filed within one year of the date
 the right was recognized). Johnson held that ACCA’s residual clause was
 unconstitutionally vague. 576 U.S. at 601-02. Petitioners contended that Johnson
 likewise compelled the invalidation of § 924(c)’s similar residual clause, an argument
 the district court rejected. See Kamahele, 2017 WL 3437671, at *13-14. While
 petitioners’ appeals were pending, the Supreme Court held that § 924(c)’s residual
 clause was unconstitutional. See United States v. Davis, 139 S. Ct. 2319, 2336
 (2019). Because Davis recognized the right asserted by petitioners as the basis for
 their § 2255 motions, the government asked that we waive the timeliness issue and
 rule on the merits of petitioners’ claims. See Toki, 822 F. App’x at 852. It has
 renewed this request on remand. We therefore once again assume petitioners’
 motions are timely and proceed to the merits of their § 924(c) claims.

                                             4
Appellate Case: 17-4153    Document: 010110638863        Date Filed: 01/31/2022     Page: 5



 petitioners’ “VICAR convictions based on Utah and Arizona aggravated assault are

 not categorically crimes of violence under the force clause of § 924(c) because they

 do not require the intentional use of violent force.” However, counsel for petitioners

 conceded this issue in light of intervening circuit caselaw holding that § 924(c)’s

 elements clause encompasses crimes that can be committed recklessly. See United

 States v. Mann, 899 F.3d 898, 905 (10th Cir. 2018). We thus affirmed the district

 court’s denial of petitioners’ challenges to their § 924(c) convictions based on

 VICAR offenses. Toki, 822 F. App’x at 853. We also affirmed the denial of relief

 with respect to other issues for which a COA was granted, denied a COA on other

 claims, and dismissed the appeals. Id. at 853-58.

       Kamahele and Maumau petitioned for a writ of certiorari, 3 seeking review,

 inter alia, of whether “a crime that can be committed recklessly qualif[ies]

 categorically as a ‘crime of violence’ under the force clause of § 924(c).” On

 October 4, 2021, the Supreme Court granted the petitions, vacated our judgment, and

 remanded for further consideration in light of Borden. We requested supplemental

 briefing from the parties to address the effect of Borden on petitioners’ challenges to

 their § 924(c) convictions.

                                            II




       3
         Toki did not petition for certiorari because he was out of custody at the time
 Kamahele’s and Maumau’s respective petitions were filed. He is now back in
 custody pursuant to a supervised release violation in this case.
                                            5
Appellate Case: 17-4153    Document: 010110638863       Date Filed: 01/31/2022       Page: 6



       We agree with the parties that, after Borden, petitioners’ VICAR convictions

 based on Utah and Arizona statutes criminalizing assault with a dangerous weapon

 cannot support their separate convictions under § 924(c). Those § 924(c) convictions

 were thus “imposed under an invalid—indeed, unconstitutional—legal theory” and

 must be vacated. United States v. Bowen, 936 F.3d 1091, 1108 (10th Cir. 2019)

 (quotation omitted).

       Section 924(c) makes it a crime to use or carry a firearm “during and in

 relation to any crime of violence or drug trafficking crime.” § 924(c)(1)(A). It

 defines a “crime of violence” as:

       [A]n offense that is a felony and—

       (A) has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force
       against the person or property of another may be used in the course of
       committing the offense.

 § 924(c)(3). In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court

 held that the statute’s residual clause—§ 924(c)(3)(B)—is unconstitutionally vague.

 Id. at 2336. We subsequently held that Davis announced a new substantive rule that

 applies retroactively on collateral review. Bowen, 936 F.3d at 1100-01. Therefore,

 petitioners’ § 924(c) convictions must be based on predicate offenses that are

 categorically crimes of violence as defined by the elements clause, § 924(c)(3)(A).

       In Borden, the Supreme Court held that an offense that can be committed

 recklessly does not categorically meet the definition of a “violent felony” under


                                            6
Appellate Case: 17-4153    Document: 010110638863         Date Filed: 01/31/2022      Page: 7



 ACCA’s elements clause. Borden, 141 S. Ct. at 1825. ACCA’s elements clause is

 nearly identical to the elements clause of § 924(c). Both require that a predicate

 offense “has as an element the use, attempted use, or threatened use of physical force

 against . . . another.” §§ 924(c)(3)(A), 924(e)(2)(B)(i). The Court in Borden

 reasoned that “[t]he phrase ‘against another,’ when modifying the ‘use of force,’

 demands that the perpetrator direct his action at, or target, another individual.”

 Borden, 141 S. Ct. at 1825. Reckless conduct cannot satisfy this standard because it

 “is not aimed in that prescribed manner.” Id.

       On remand, the government concedes that Borden’s reasoning applies in kind

 to § 924(c)’s elements clause. Indeed, we have previously held that the elements

 clauses of ACCA and § 924(c) should be interpreted identically with respect to what

 mens rea they require. See Mann, 899 F.3d at 907-08 (concluding that while

 § 924(c)(3)(A), unlike ACCA’s elements clause, also reaches property crimes, this

 fact “does not offer a meaningful basis for a mens rea distinction” (cleaned up)). We

 therefore hold that, after Borden, an offense that can be committed recklessly is not

 categorically a “crime of violence” under § 924(c)’s elements clause. To the extent

 that our decision in Mann held to the contrary, it is overruled by Borden.

       Moreover, and as the government likewise concedes, the new rule announced

 by Borden applies retroactively to the instant appeals. While new constitutional rules

 of criminal procedure usually do not apply to cases which have already become final,

 see Teague v. Lane, 489 U.S. 288, 310-11 (1989), new substantive rules announced

 by the Supreme Court “generally apply retroactively.” Schriro v. Summerlin, 542

                                             7
Appellate Case: 17-4153    Document: 010110638863        Date Filed: 01/31/2022     Page: 8



 U.S. 348, 351 (2004). Substantive rules include decisions “that narrow the scope of a

 criminal statute by interpreting its terms.” Id.; see also Bousley v. United States, 523

 U.S. 614, 620-21 (1998) (holding that the rule announced in Bailey v. United States,

 516 U.S. 137 (1995), which narrowed the scope of the term “use” in § 924(c), applied

 retroactively). Borden is properly understood as establishing a substantive rule

 because it interpreted the language of ACCA’s elements clause—which, as discussed

 above, is materially identical to § 924(c)’s elements clause—and held it did not reach

 predicate crimes that can be committed recklessly. Borden, 141 S. Ct. at 1825.

 Accordingly, we accept the government’s concession that Borden’s rule applies to

 our review of petitioners’ § 924(c) claims.

       In light of the above, petitioners are entitled to relief from their VICAR-based

 § 924(c) convictions. The government concedes that, pursuant to Borden,

 petitioners’ VICAR convictions for crimes that can be committed recklessly cannot

 satisfy § 924(c)’s elements-clause definition of a crime of violence. Those

 convictions also cannot qualify as valid § 924(c) predicates under the

 unconstitutional residual clause. See Bowen, 936 F.3d at 1100-01. Petitioners’

 VICAR offenses are therefore not “crime[s] of violence” that can support their

 separate § 924(c) convictions. The trial court erred when it instructed the jury

 otherwise. Moreover, the trial court’s error had a “substantial and injurious effect or

 influence in determining the jury’s verdict,” and therefore was not harmless. Brecht

 v. Abrahamson, 507 U.S. 619, 637 (1993) (quotation omitted). Had the trial court

 correctly concluded that petitioners’ VICAR offenses were not crimes of violence,

                                               8
Appellate Case: 17-4153   Document: 010110638863       Date Filed: 01/31/2022   Page: 9



 the jury could not have convicted them of § 924(c) crimes based on those offenses.

 See Bowen, 936 F.3d at 1109.

       While petitioners’ § 924(c) convictions based on VICAR must be vacated, we

 reaffirm those portions of our Order and Judgment denying relief on petitioners’

 other claims. See Toki, 822 F. App’x at 853-58. Notably, petitioners do not argue

 that Borden undermined the validity of Kamahele’s and Maumau’s § 924(c)

 convictions predicated on Hobbs Act robbery. See United States v. Melgar-Cabrera,

 892 F.3d 1053, 1061-66 (10th Cir. 2018) (holding that Hobbs Act robbery is a crime

 of violence under § 924(c) based on the elements of the offense).

                                          III

       We REVERSE IN PART the district court’s order denying petitioners’

 § 2255 motions and REMAND with instructions to VACATE petitioners’ § 924(c)

 convictions that are based on predicate VICAR offenses.




                                           9